Citation Nr: 0615240	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  02-09 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability evaluation for 
pylorospasm, currently rated 20 percent disabling.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to November 
1969.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in April 2005 for further development.


FINDING OF FACT

From April 9, 2001, the veteran's pylorospasm has been 
manifested by complaints of nausea, abdominal pain, and 
diarrhea, with continuous moderate manifestations.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 20 
percent (but no higher) for the veteran's service-connected 
pylorospasm from April 9, 2001, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Codes 7305, 7306, 7319 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In March 2005, a VCAA letter was 
issued to the veteran.  Pursuant to an April 2005 Remand, 
another VCAA letter was issued to the veteran in April 2005.  
The VCAA letters notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded in April 2005 to ensure notification under the VCAA 
provisions.  Thereafter, a VCAA letter was issued to the 
veteran in April 2005.  The contents of the March and April 
2005 notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Although the present appeal also 
involves an increased rating issue, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
       
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased disability rating, 
and in March 2006 was also provided with notice of the types 
of evidence necessary to establish an effective date, as it 
pertains to the increased rating issue.  Thus, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  With regard to an increased 
rating for the period April 9, 2001 to August 7, 2002, as 
will be discussed in more detail below, the Board has 
determined that a 20 percent (but no higher) disability 
rating is warranted for this period.  If the veteran so 
chooses, he will have an opportunity to initiate the 
appellate process again should he disagree with the effective 
date assigned to the award.  Then, more detailed obligations 
arise, the requirements of which are set forth in sections 
7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  Otherwise, 
the Board notes that the appellant was furnished VCAA letters 
in March and April 2005 which advised him of the evidence 
necessary to support his increased rating claim, and was 
issued a Dingess letter in March 2006 as to the evidence 
necessary to establish an effective date.  The Board 
concludes below that the preponderance of the evidence is 
against entitlement to a disability rating in excess of 20 
percent for the appeal period, thus any questions as to the 
appropriate effective date to be assigned is rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA and 
private treatment records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran has been afforded several VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

I.  Procedural History

Service connection is in effect for pylorospasm rated 
noncompensably disabling, effective November 1969.  In 
October 1997, the veteran filed a claim for an increased 
rating.  In an August 1998 rating decision, a 10 percent 
disability rating was assigned effective October 20, 1997.  
On April 9, 2001, the veteran filed a claim for an increased 
rating.  A May 2001 rating decision denied entitlement to an 
increased rating.  The veteran perfected an appeal as to the 
disability rating assigned.  In a February 2003 rating 
decision, a 20 percent disability rating was granted, 
effective August 8, 2002.  Thus, the issues to be considered 
are entitlement to a disability rating in excess of 10 
percent for the period April 9, 2001, to August 7, 2002, and 
entitlement to a disability rating in excess of 20 percent 
from August 8, 2002, to the present.

II.  Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

There is no specific diagnostic code for pylorospasm, 
therefore, the RO has rated the veteran's condition under the 
rating criteria for duodenal ulcer.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.  A severe duodenal ulcer with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health warrants a 60 percent rating.  
Moderately severe duodenal ulcer, with less than severe 
disability, but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year is evaluated as 40 percent disabling.  Moderate 
duodenal ulcer, with recurrent episodes of severe symptoms 2 
or 3 times a year averaging 10 days in duration, or with 
continuous moderate manifestations warrants a 20 percent 
rating.  Mild impairment, with recurring symptoms once or 
twice yearly warrants a 10 percent disability evaluation.  38 
C.F.R. § 4.114, Diagnostic Code 7305.

Private emergency medical records reflect that in September 
2000, the veteran sought treatment complaining of left 
abdominal pain, nausea, and diarrhea.  He denied any 
vomiting.  A fecal occult blood test was negative.  He was 
prescribed medication for pain.  The diagnosis rendered was 
probable cholelithiasis.

In May 2001, the veteran underwent a VA examination.  The 
claims folder was not reviewed.  He reported problems with 
digestion since service.  He reported having diverticula but 
the location of the abnormality was unknown.  A benign 
colonic polyp was removed.  The veteran reported seeking 
emergency room treatment on three occasions "when his 
stomach was really bad."  The examiner noted that no report 
was available for review, but the veteran reported that no 
ulcer was found.  Pylorospasm was confirmed.  With regard to 
the digestive system, the veteran reported mostly preprandial 
gastric pain.  This forces him to "eat eat eat," and he 
weighs 350 pounds.  He reported that he went on a reduction 
diet, and lost 125 pounds but gained some of it back.  He 
reported a history of rectal bleeding but when the stool was 
tested, his test was negative for blood.  He reported that 
"his stomach is getting agitated."  He reported some nausea 
but no vomiting.  He reported being nervous but had never 
sought psychiatric treatment.  He reported that his stool 
differs depending on the food.  Sometimes he has diarrhea for 
a prolonged period of time.  He eats out several times a 
week.  On physical examination, his abdomen was soft, benign 
and obese.  Organs were not palpable.  Blood sugar was 
normal.  There was no remarkable tenderness.  He had no 
hernia.  The examiner diagnosed pylorospasm symptomatic.  The 
examiner noted that the history was extremely limited as 
could be seen.  The examiner also diagnosed possible 
diverticulosis by history.

In August 2002, the veteran underwent another VA examination.  
He complained of abdominal pain, nausea, vomiting, and 
diarrhea six to eight episodes a year.  He reported relief 
from antacids, Tums or Rolaids, and dietary change.  He 
reported that antibiotics relieve his stomach symptoms.  He 
reported that episodes of nausea, vomiting, abdominal pain 
and diarrhea last anywhere from three to seven days.  He 
reported left abdominal flank pain and denied any epigastric 
pain.  He reported a history of kidney stones for which he 
underwent bilateral urethral stent placement in February 
2002.  In April 2002, he underwent a cholecystectomy, and 
reported that his nausea had improved since removal of his 
gallbladder.  On physical examination of the abdomen, it was 
soft with left lower quadrant abdominal tenderness but no 
epigastric tenderness or rebound.  Bowel sounds were present, 
and there were no masses or organomegaly.  The examiner 
diagnosed pylorospasm with intermittent diarrhea; 
diverticulitis; status post cholecystectomy; and, 
nephrolithiasis status post stent placement.

The veteran underwent another VA examination in November 
2004.  The veteran reported a constant upset stomach, 
diarrhea, and nausea.  He reported that the intake of 
Metronidazole was causing him irreparable peripheral 
neuropathy.  He denied current nausea and vomiting.  The 
examiner noted that the veteran had a cholecystectomy in 
April 2002, and this could explain some abdominal symptoms.  
He underwent a colonoscopy in 2002 which did not show any 
polyps, only massed diverticulosis.  Upon physical 
examination and clinical testing, the examiner diagnosed 
status post cholecystectomy; massed diverticulosis causing 
intermittent episodes of spasm NASH; and, obesity.  The 
examiner noted that he reviewed the veteran's chart and there 
was no evidence of polyneuropathy caused by or as a result of 
the use of Metronidazole or Cipro by objective EMG study.  
The abdominal symptoms could be explained on the basis of 
diverticulosis and diverticular spasm which he acquired much 
later and the examiner opined was not related to his service-
connected condition.

In April 2005, the veteran underwent another VA examination.  
He reported diarrhea and constipation, but mostly diarrhea.  
He also reported abdominal cramps.  The examiner noted that 
the veteran has had episodes of diverticulitis treated with 
antibiotics on several occasions.  On physical examination, 
the examiner's assessment was irritable bowel disease and 
diverticular disease.  

Initially, the Board notes that the objective medical 
evidence on file reflects that in July 1994, the veteran was 
hospitalized for two days complaining of left lower quadrant 
abdominal pain.  The discharge diagnosis was diverticulitis, 
and the secondary diagnoses were fatty liver of undetermined 
etiology, and cholelithiasis.  In May 1998, the veteran filed 
a claim of service connection for diverticulosis, fatty liver 
of undetermined etiology, and cholelithiasis, which was 
denied in an August 1998 rating decision.  

In his April 2001 claim for an increased rating for service-
connected pylorospasm, the veteran contended that his 
"episodes" had become much more frequent and more severe.  
He reported that he had sought medical treatment on several 
occasions for his "stomach problems" and was unable to 
maintain full-time employment due to such problems.  The 
objective medical evidence reflects that the veteran has 
sought emergency medical treatment complaining of abdominal 
pain, nausea, and diarrhea, however, in September 2000 the 
examining provider indicated that such symptomatology was due 
to his nonservice-connected cholelithiasis.

The only objective medical evidence of record for the year 
prior to April 2001 and during this time period pertaining to 
his service-connected pylorospasm, is the VA examination 
report conducted in May 2001.  The evidence of record 
contains treatment reports from the early 1990s, however, 
such objective medical evidence was considered in assigning a 
10 percent disability rating effective October 1997.  The 
core concern is the present level of disability.  See 
Francisco, supra.  At the time of the May 2001 VA 
examination, the veteran's subjective complaints included 
gastric pain, nausea, no vomiting, and a report of 
experiencing diarrhea sometimes for a prolonged period of 
time.  Unfortunately, the veteran and examiner did not 
expound on the report of a 'prolonged period of time.'  
Moreover, the examiner did not review the claims folder, and 
the examination was based strictly on the historical reports 
of the veteran and physical examination.  Upon physical 
examination, the examiner diagnosed pylorospasm symptomatic, 
however, the examiner specifically noted that the history of 
this disorder was extremely limited.  The examiner also 
diagnosed possible diverticulosis by history.  The examiner 
did not distinguish the symptomatology related to service-
connected pylorospasm and nonservice-connected 
diverticulosis.  The Board acknowledges that some of the 
symptoms experienced may be as a result of nonservice-
connected disabilities, however, the objective findings on VA 
examination do not make any such distinctions.  Thus, in 
consideration of subjective complaints reported by the 
veteran and the objective findings of record, and affording 
the veteran reasonable doubt, the Board finds that the 
veteran's pylorospasm is manifested by recurring episodes of 
symptoms, such as diarrhea and nausea, with continuous 
moderate manifestations.  Thus, the Board finds that a 20 
percent disability rating is warranted pursuant to the 
diagnostic rating criteria for duodenal ulcer, 38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  

The Board finds, however, that a rating in excess of 20 
percent is not warranted for the period from April 2001 to 
the present.  At the August 2002 VA examination, the veteran 
complained of abdominal pain, nausea, vomiting and diarrhea 
six to eight episodes a year, and that the symptoms could 
last from three to seven days.  Physical examination revealed 
left lower quadrant abdominal tenderness but no epigastric 
tenderness or rebound.  The examiner diagnosed pylorospasm 
with intermittent diarrhea, and diverticulitis.  The 
examiner, however, did not distinguish the symptomatology 
related to service-connected pylorospasm and his nonservice-
connected diverticulitis, however, the examiner did observe 
that his intermittent diarrhea was due to his service-
connected pylorospasm.  On examination in November 2004, 
however, the examiner attributed the veteran's abdominal 
symptoms to his nonservice-connected diverticulitis, and did 
not render a diagnosis of pylorospasm.  Again, on examination 
in April 2005, the veteran's reports of diarrhea and 
abdominal pain were attributed to irritable bowel disease and 
diverticular disease.  In any event, the subjective 
complaints and objective findings of record do not reflect 
moderately severe symptoms of pylorospasm manifested by 
anemia and weight loss.  In fact, at the May 2001 VA 
examination the veteran reported weighing upwards of 350 
pounds, and only upon going on a reduction diet, he lost 
weight.  Moreover, there is no evidence that the veteran 
experiences recurrent incapacitating episodes averaging 10 
days or more in duration.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7305.  The Board has taken into consideration additional 
diagnostic criteria for the digestive system, however, no 
other diagnostic code provides for a disability rating in 
excess of 20 percent.  The evidence of record does not 
reflect severe symptoms of diarrhea or alternating diarrhea 
and constipation with constant abdominal distress.  See 
38 C.F.R. § 4.114, Diagnostic Code 7319.  Nor does the 
evidence of record reflect episodes of abdominal pain 
relieved by ulcer therapy, or mild and transient episodes of 
vomiting or melena.  There is no indication that the veteran 
has ever had an ulcer.  There is no other alternative 
diagnostic code under 38 C.F.R. § 4.114 that could apply to 
the veteran's pylorospasm.

The Board has taken into account the veteran's assertions 
that his symptomatology related to his service-connected 
pylorospasm warrants a rating in excess of 20 percent; 
however, he is not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis or etiology of a 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the contentions of the veteran are not 
probative evidence that his current disability is manifested 
in disability that approximates a rating in excess of 20 
percent.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's pylorospasm has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  The veteran has 
reported that he is unable to maintain full-time employment 
due to his service-connected disability, however, at the 
August 2002 VA examination the veteran reported that he 
worked in real estate from 1969 to 1980; was a movie producer 
from 1980 to 1990; and, was a teacher from 1999 to the time 
of the examination.  Accordingly, the Board finds that the 
impairment resulting from the veteran's pylorospasm is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.

Accordingly, the Board finds that a 20 percent disability 
rating is warranted for the period from April 9, 2001, but 
the impairment resulting from the veteran's pylorospasm does 
not warrant a rating in excess of 20 percent.  


ORDER

Entitlement to a 20 percent disability rating (but no higher) 
for service-connected pylorospasm is warranted from April 9, 
2001.  To this extent, the appeal is granted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


